Exhibit 10.1

 

WAIVER, CONSENT AND AGREEMENT TO FORFEIT FOUNDER SHARES

 

This Waiver, Consent and Agreement to Forfeit Founder Shares (this “Agreement”),
dated as of March 20, 2018, is entered into by and among the parties listed on
the signature pages hereto.

 

WHEREAS, reference is made to the Agreement and Plan of Merger, dated as of
November 3, 2017 (as amended, the “Merger Agreement”), by and among IEA Energy
Services LLC, a Delaware limited liability company (the “Company”), M III
Acquisition Corp., a Delaware corporation (the “Buyer”), Wind Merger Sub
I, Inc., a Delaware corporation and a wholly owned subsidiary of the Buyer
(“Merger Sub I”), Wind Merger Sub II, LLC, a Delaware limited liability company
and a wholly owned subsidiary of the Buyer (“Merger Sub II”), Infrastructure and
Energy Alternatives, LLC, a Delaware limited liability company (the “Seller”),
Oaktree Power Opportunities Fund III Delaware, L.P., a Delaware limited
partnership, solely in its capacity as the representative of the Seller
(“Seller’s Representative”), and, solely for purposes of Section 10.3 thereof,
and, to the extent related thereto, Article 12 thereof, M III Sponsor I LLC
(“Sponsor I”), a Delaware limited liability company, and M III Sponsor I LP, a
Delaware limited partnership (together with Sponsor I, the “Sponsors”). 
Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Merger Agreement;

 

WHEREAS, subject to the terms and conditions described herein, pursuant to and
in accordance with Section 12.2 of the Merger Agreement, the parties wish to
provide certain waivers and consents and agree to certain amendments, in each
case as set forth herein;

 

WHEREAS, the Sponsors have agreed to forfeit to the Buyer (i) 425,000 Founder
Shares upon the closing of the transactions contemplated by the Merger Agreement
(the “Closing”) and (ii) following the determination of Final 2019 EBITDA, a
number of additional Founder Shares depending upon the number of Earnout Shares
issued to the Seller in accordance with Section 3.6 of the Merger Agreement; and

 

WHEREAS, the Buyer has agreed to issue to the Seller a number of Buyer Common
Shares equal to the number of Founder Shares forfeited hereunder at such time as
such Founder Shares are forfeited.

 

NOW, THEREFORE, in consideration of the rights and obligations contained herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:

 

Section 1.                                     Representations and Warranties of
the Buyer.  The Buyer hereby represents and warranties to the Seller and the
Company that  prior to the date hereof, the Buyer has delivered to the Seller
and the Company true, correct and complete copies of the Required Commitment
Agreements (as defined below) to the extent executed prior to the date hereof,
and any other agreements or understandings (whether written or oral) entered
into after the date of the Merger Agreement by any of the Sponsors, the
Buyer, IEA Intermediate Holdco, LLC, Merger Sub I or Merger Sub II with any
Person with respect to any equity interests of the Buyer or any options,
warrants, convertible or

 

--------------------------------------------------------------------------------


 

exchangeable securities, subscriptions, derivatives, rights, calls, commitments
or agreements relating to the equity interests of the Buyer, in each case  as in
effect on the date hereof and no amendments thereto are pending.

 

Section 2.                                     Waivers and Consents by Seller
and the Company.  Seller and the Company:

 

(a)                                 hereby waive the condition to Closing set
forth in Section 9.14 of the Merger Agreement and the termination right set
forth in Section 10.1(g)(ii) of the Merger Agreement; provided, in each case
that (i) Available Cash is not less than $72,000,000 (and the Seller’s
Representative shall be entitled to terminate the Merger Agreement pursuant to
Section 10.1(g)(ii) thereof (subject to the time periods set forth therein) if
Available Cash is less than $72,000,000), (ii) any agreements (the “Required
Commitment Agreements”) providing for the issuance by the Company of shares of
Common Stock have been approved by the Seller’s Representative and (iii) the
amount available to be drawn on the Closing Date under the Replacement Credit
Facility shall not be less than (x) the amount required by Section 3.4(c) of the
Merger Agreement plus (y) an amount equal to the amount by which Available Cash
is less than $100,000,000;

 

(b)                                 notwithstanding Section 7.2(b) of the Merger
Agreement, consent to (i) the issuance by the Company at or prior to the Closing
of Buyer Common Shares (valued at the redemption price per share) to one or more
financial advisors to the Company or the Seller (each, an “Advisor”) in lieu of
the payment of up to $5,000,000 in cash fees payable to such Advisors in the
aggregate (which, for the avoidance of doubt, shall include any issuance of
Buyer Common Shares by the Company pursuant to the Required Commitment Agreement
described in clause (ii)(B) of Section 2(a) hereof); provided that (x) such fees
would have otherwise constituted Transaction Expenses and (y) the terms of such
issuance are consistent in all material respects with terms previously disclosed
to the Seller’s Representative or otherwise are satisfactory to the Seller’s
Representative (such fees, “Advisor Fees”); and (ii) the issuance by the Company
of up to 217,256 Buyer Common Shares to persons to whom the Sponsors have
otherwise agreed to transfer Founder Shares on or prior to the date of this
Agreement in exchange for the forfeiture by the Sponsors of an equal number of
Founder Shares  (the “Replacement Shares”);

 

(c)                                  agree that the amount of “Available Cash”
in Section 1.1 of the Merger Agreement shall be increased by the amount of any
Advisor Fees paid in Buyer Common Shares rather than cash in accordance with the
terms hereof and the applicable Required Commitment Agreement, if any;

 

(d)                                 consent to the transactions contemplated by
the Required Commitment Agreements for all purposes of Section 7.2 of the Merger
Agreement, the conditions in Section 9.1 and 9.2 of the Merger Agreement and for
purposes of the certificate to be delivered by Buyer pursuant to Section 9.3 of
the Merger Agreement and acknowledge that notwithstanding clause (z) of
Section 7.2(b) of the Merger Agreement, there shall be no increase in Cash
Consideration as a result of the transactions contemplated by the Required
Commitment Agreements; and

 

2

--------------------------------------------------------------------------------


 

(e)                                  acknowledge and agree that (i) all Buyer
Common Shares issued to or acquired by the parties to the Required Commitment
Agreements shall be “Registrable Securities” for all purposes of the Buyer A&R
Registration Rights Agreement to be executed and delivered at Closing, (ii) the
number of Buyer Common Shares referenced as outstanding on the date of the
Investor Rights Agreement in the definition of “Sponsor Higher Condition” and
“Sponsor Minimum Condition” in the Investor Rights Agreement to be executed and
delivered at Closing shall be reduced by the Founder Shares forfeited in
accordance with Section 4 below and (iii) the number of “Founder Shares” and
“Earnout Shares” set forth opposite the name of each Sponsor on Exhibit A to the
Founder Shares Amendment Agreement shall be reduced by the number of Founder
Shares and “Earnout Shares”, respectively, that the Sponsors have forfeited
pursuant to Section 4 below (and after giving effect to any forfeiture of
Founder Shares at Closing pursuant to the Forfeiture Agreement entered into
prior to the date hereof and referenced in Amendment No. 5 to the Merger
Agreement).

 

Section 3.                                     Waivers and Agreements by Buyer
and Merger Subs.  Buyer, Merger Sub I and Merger Sub II hereby:

 

(a)                                 waive the condition to closing set forth in
Section 8.11 of the Merger Agreement; provided, that (i) Available Cash is not
less than $72,000,000 million; (ii) the transactions contemplated by the
Required Commitment Agreements have been consummated (or will be consummated
substantially concurrently with Closing) in accordance with the terms thereof,
unless the failure of such transactions to be so consummated arises out of or in
connection with a breach by the Buyer of its obligations under
Section 3(c) hereof, in which case the condition shall be waived; and (iii) the
aggregate amount of commitments available to the Company on the Closing Date
under the Replacement Credit Facility shall not be less than $100,000,000 and
the amount available to be drawn on the Closing Date thereunder shall not be
less than (x) the amount required by Section 3.4(c) of the Merger Agreement plus
(y) an amount equal to the amount by which Available Cash is less than
$100,000,000;

 

(b)                                 agree that the amount of “Available Cash” in
Section 1.1 of the Merger Agreement shall be increased by the amount of any
Advisor Fees paid in Buyer Common Shares rather than cash in accordance with the
terms hereof and the applicable Required Commitment Agreement, if any; and

 

(c)                                  agree (i) to use reasonable best efforts to
consummate the transactions contemplated by the Required Commitment Agreements
and (ii) not to amend, waive or otherwise modify the Required Commitment
Agreements without the prior written consent of the Seller’s Representative.

 

Section 4.                                     Forfeiture of Founder Shares and
Issuance of Buyer Common Shares to the Seller.

 

(a)                                 At the Closing, (i) the Sponsors shall
forfeit to the Buyer for no consideration an aggregate of 425,000 Founder
Shares, of which 106,250 Founder Shares shall be comprised of the “Earnout
Shares” described in Section 1(a) of the Founder Share

 

3

--------------------------------------------------------------------------------


 

Amendment Agreement (“$12 Earnout Shares”) and 106,250 Founder Shares shall be
comprised of the “Earnout Shares” described in Section 1(b) of the Founder Share
Amendment Agreement (“$14 Earnout Shares”), and (ii) the Buyer shall issue to
Seller  an aggregate of 425,000 Buyer Common Shares, of which (x) 106,250 Buyer
Common Shares shall be subject to the same vesting and forfeiture terms
applicable to the $12 Earnout Shares in accordance with the Founder Share
Amendment Agreement and (y) 106,250 Buyer Common Shares shall be subject to the
same vesting and forfeiture terms applicable to the $14 Earnout Shares in
accordance with the Founder Share Amendment Agreement.

 

(b)                                 An additional 525,000 Founder Shares in the
aggregate held by the Sponsors (twenty-five percent (25%) of which shall be
comprised of $12 Earnout Shares and twenty-five percent (25%) of which shall be
comprised of $14 Earnout Shares) (collectively, the “Transfer Restricted
Shares”) shall be subject to the  transfer restrictions set forth in this
Section 4(b).  Each Sponsor hereby irrevocably and unconditionally agrees that,
from and after the Closing until the consummation of the transactions
contemplated by Sections 4(d) and 4(e) hereof, such Sponsor shall not Transfer
(as defined below) all or any portion of such Sponsor’s Transfer Restricted
Shares, other than any Transfer Restricted Shares released to the Sponsors in
accordance with Section 4(c) or 4(d) below.  “Transfer” shall mean any direct or
indirect offer, sale, assignment, Encumbrance, disposition, loan or other
transfer (by operation of Law or otherwise), either voluntary or involuntary, or
entry into any contract, option or other arrangement or understanding with
respect to any offer, sale, assignment, Encumbrance, disposition, loan or other
transfer (by operation of Law or otherwise), of any Transfer Restricted Shares
or interest in any Transfer Restricted Shares.  The Buyer shall be entitled to,
without any further action by the Sponsors or any other Person, give effect to
the forfeitures contemplated by this Section 4, and the Seller’s Representative
shall be entitled to enforce the rights of the Buyer under this Section 4.

 

(c)                                  Upon the determination of Final 2018 EBITDA
and the determination of the number of Buyer Common Shares issuable to Seller
pursuant to Section 3.6(f) of the Merger Agreement, such number of Transfer
Restricted Shares (twenty-five percent (25%) of which shall be comprised of $12
Earnout Shares and twenty-five percent (25%) of which shall be comprised of $14
Earnout Shares) shall be released from the transfer restrictions described in
Section 4(b) hereof that is equal to  (x) 525,000 multiplied by (y) the quotient
of the aggregate number of Earnout Shares issued to Seller pursuant to
Section 3.6(f) of the Merger Agreement divided by 9,000,000; provided that any
$12 Earnout Shares or $14 Earnout Shares that would otherwise have vested in
accordance with the terms of the Founder Shares Amendment Agreement shall be
deemed vested upon release from such transfer restrictions.

 

(d)                                 Upon the determination of Final 2019 EBITDA
and the determination of the number of Buyer Common Shares issuable to Seller
pursuant to Section 3.6(g) of the Merger Agreement, such number of Transfer
Restricted Shares (twenty-five percent (25%) of which shall be comprised of $12
Earnout Shares and twenty-five percent (25%) of which shall be comprised of $14
Earnout Shares) shall be released from the transfer restrictions described in
Section 4(b) hereof, in an aggregate

 

4

--------------------------------------------------------------------------------


 

amount that, together with the Founder Shares released pursuant to Section 4(b),
is equal to  (x) 525,000 multiplied by (y) the quotient of the aggregate number
of Earnout Shares issued to the Seller pursuant to Section 3.6(g) of the Merger
Agreement divided by 9,000,000; provided that any $12 Earnout Shares or $14
Earnout Shares that would otherwise have vested in accordance with the terms of
the Founder Shares Amendment Agreement shall be deemed vested upon release from
such transfer restrictions.

 

(e)                                  Following the determination of Final 2019
EBITDA and the release from the transfer restrictions described in
Section 4(b) hereof of the Transfer Restricted Shares (if any) pursuant to
Section 4(d) above, any Transfer Restricted Shares that have not been released
in accordance with Section 4(c) or Section 4(d) above to the Buyer shall be
automatically forfeited without any action by any party hereto or any other
Person, and the Buyer shall cancel such Transfer Restricted Shares for no
consideration.  The Buyer shall issue to the Seller a number of Buyer Common
Shares equal to the number of Transfer Restricted Shares so cancelled. 
Twenty-five percent (25%) of such Buyer Common Shares shall be comprised of $12
Earnout Shares and twenty-five percent (25%) of such Buyer Common Shares shall
be comprised of $14 Earnout Shares; provided that to the extent any of the
Transfer Restricted Shares would otherwise have vested in accordance with the
terms of the Founder Share Amendment Agreement the $12 Earnout Shares and $14
Earnout Shares that would otherwise have been issued to Seller shall be deemed
vested upon issuance to the Seller.

 

(f)                                   At Closing, Seller shall become a party to
the Founder Shares Amendment Agreement with respect to the $12 Earnout Shares
and $14 Earnout Shares received at Closing and, with respect to any additional
$12 Earnout Shares and $14 Earnout Shares received pursuant to
Section 4(e) above that have not vested in accordance with the Founder Share
Amendment Agreement prior to the date of receipt, and such $12 Earnout Shares
and $14 Earnout Shares, shall be subject to the same vesting and forfeiture
terms applicable to the Sponsors, which vesting and forfeiture terms shall not
be shortened or otherwise favorably amended without similarly shortening or
amending the terms of Founder Shares subject to the Founder Shares Amendment
Agreement.

 

Section 5.                                     Further Assurances.  Each of the
parties hereto shall execute such documents and perform such further acts as may
be reasonably required to carry out the provisions hereof and the transactions
contemplated hereby.

 

Section 6.                                     Miscellaneous.  Except as
expressly modified by this Agreement, nothing contained herein is intended to or
shall be deemed to limit, restrict, modify, alter, amend or otherwise change in
any manner the rights and obligations of the parties under the Merger Agreement.
The “Miscellaneous” provisions set forth in Article 12 of the Merger Agreement
are incorporated herein by reference, mutatis mutandis, as if set forth in full
herein; provided, however, that for purposes of Section 12.3, and for all other
purposes, each reference to the Merger Agreement shall refer to the Merger
Agreement, as amended.  Neither the Buyer (nor its Affiliates) nor the Sponsors
shall issue a IRS Form 1099, Form 1042 or any other tax or information reporting
to Seller in connection with the transactions contemplated by this Agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

IEA ENERGY SERVICES LLC

 

 

 

 

 

 

 

By:

/s/ David Bostwick

 

 

Name: David E. Bostwick

 

 

Title: Secretary

 

 

 

 

 

 

 

INFRASTRUCTURE AND ENERGY ALTERNATIVES, LLC

 

 

 

 

 

 

 

By:

/s/ Andrew D. Layman

 

 

Name: Andrew D. Layman

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

OAKTREE POWER OPPORTUNITIES FUND III DELAWARE, L.P.

 

 

 

 

By: Oaktree Fund GP, LLC

 

Its: General Partner

 

 

 

 

By: Oaktree Fund GP I, L.P.

 

Its: Managing Member

 

 

 

 

 

 

 

By:

/s/ Ian Schapiro

 

 

Name: Ian Schapiro

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Peter Jonna

 

 

Name: Peter Jonna

 

 

Title: Authorized Signatory

 

[Signature Page to Waiver]

 

--------------------------------------------------------------------------------


 

 

M III ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ Mohsin Meghji

 

 

Name: Mohsin Y. Meghji

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

WIND MERGER SUB I, INC.

 

 

 

 

 

 

 

By:

/s/ Mohsin Meghji

 

 

Name: Mohsin Y. Meghji

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

WIND MERGER SUB II, LLC

 

 

 

 

 

 

 

By:

/s/ Mohsin Meghji

 

 

Name: Mohsin Y. Meghji

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

M III SPONSOR I LLC,

 

 

 

 

 

 

 

By:

/s/ Mohsin Meghji

 

 

Name: Mohsin Y. Meghji

 

 

Title: Managing Member

 

 

 

 

 

 

 

M III SPONSOR I LP

 

By: M III Acquisition Partners I Corp., the general partner

 

 

 

 

 

 

 

By:

/s/ Mohsin Meghji

 

 

Name: Mohsin Y. Meghji

 

 

Title: Chief Executive Officer

 

[Signature Page to Waiver]

 

--------------------------------------------------------------------------------